Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 1 of 14




                Exhibit 2
         Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 2 of 14

                                                                                                 USOO6236487B1

(12) United States Patent                                                        (10) Patent No.:              US 6,236,487 B1
       Stephens                                                                  (45) Date of Patent:                   May 22, 2001

(54) OPTICAL COMMUNICATION CONTROL                                            Yu, A., et al., Analysis. Of Optical Gain And Noise Spectral
         SYSTEM                                                               Properties Of Erbium-Doped Fiber Amplifer Cascade, Opti
                                                                              cal Amplifiers and their Application, Aug. 3-5, 1994, 1994
(75) Inventor: Thomas D. Stephens, Ellicott City, MD                          OSA Technical Digest Series, V14, pp. FB1-1-3/124-126.
               (US)                                                           Sugaya, Y., et al., Novel Configuration For Low-Noise And
                                                                              Wide-Dynamic-Range Er-Doped Fiber Amplifiers For
(73) Assignee: Corvis Corporation, Columbia, MD                               WDM Systems, Optical Amplifiers and their Application,
               (US)                                                           Jun. 15–17, 1995, 1995 OSATechnical Digest Series, V18,
                                                                              FC3-1-4/158-161.
(*) Notice: Subject to any disclaimer, the term of this                       Jacobovitz-Veselka, G.R., et al., Single-Stage Booster
                      patent is extended or adjusted under 35                 Amplifier With Two 980 nm Pumps Stabilized By Fiber
                      U.S.C. 154(b) by 0 days.                                Gratings, Optical Amplifiers and their Application, Jun.
                                                                              15–17, 1995, 1995 OSA Technical Digest Series, V18, pp.
(21) Appl. No.: 09/119,561                                                    FC4-1-4/162-165.
(22) Filed:     Jul. 21, 1998                                                 Primary Examiner Leslie Pascal
                                                                              ASSistant Examiner Hanh Phan
(51) Int. Cl." ................................................. H04B 10/00
                                                                              (57)                    ABSTRACT
(52) U.S. Cl. .......................... 359/161; 35.9/124; 35.9/177;         Apparatuses and methods are disclosed for operation of
                                                                359/187       optical transmission Systems. An optical transmission Sys
                                                                              tem of the present invention includes at least one signal
(58) Field of Search ..................................... 359/124, 161,      varying device positioned to vary an optical Signal passing
                                                          359/187, 177        to an optical processing node to achieve one or more desired
(56)                      References Cited
                                                                              Signal characteristic in the optical Signal as it approaches or
                                                                              reach the optical processing node. A controller is provided
                   U.S. PATENT DOCUMENTS                                      and configured to control the at least one signal varying
                                                                              device in response to at least one detected characteristic of
       4,616,898     10/1986 Hicks, Jr..                                      said optical signal as it passes to the optical processing
       5,007,705      4/1991 Morey et al..                                    nodes. The Signal varying devices are controlled
                   (List continued on next page.)                             collectively, in groups, or individually to achieve the desired
                                                                              characteristics in the optical Signal when the optical Signal
              FOREIGN PATENT DOCUMENTS                                        arrives at the optical processing nodes. The processing nodes
  O853396 A2          7/1998 (EP).                                            include optical transmitter in optical communication with
WO 99/43107           8/1999 (WO).                                            optical receivers via Signal varying devices, which include
                     OTHER PUBLICATIONS
                                                                              amplifiers, attenuators, filters, and other Signal varying
                                                                              devices. The Signal varying devices are controlled to pro
Park, S.Y., et al., Feasibility Demonstration Of 10 Gbit/s                    duce at desired signal characteristic, Such as minimized gain
Channel WDM Network Using Dynamic Gain-Controlled                             flatneSS Variations, or uniform Signal to noise ratio verSuS
EDFAs, Electronics Letters, Mar. 5" 1998, vol. 34, No. 5.,                    wavelength profiles at the receiver or an intermediate pro
Online No. 1998O346.                                                          cessing node, Such as an add/drop port, control point, or a
Dung, J.C., et al., Gain Flattening Of Erbium Doped Fibre                     Switch.
Amplifier Using Fibre Bragg Gratings, Electronics Letters,
Mar. 19' 1998, vol. 34, No. 6., Online No. 19980446.                                         28 Claims, 5 Drawing Sheets


     11 (OPN) li                           16                    14
   Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 3 of 14


                                                            US 6,236,487 B1
                                                                        Page 2


            U.S. PATENT DOCUMENTS                                                5,717,510       2/1998 Ishikawa et al. .................... 359/161
                                                                                 5,764,406       6/1998 Newhouse et al. .
5,050,949    9/1991 DiGiovanni et al..                                           5,812,710 9/1998 Sugaya ................................... 385/27
5,058,974 * 10/1991 Mollenauer ............................ 385/27               5,815,299   9/1998 Bayart et al..
5, 191586    3/1993 Huber.                                                       5,818,629 10/1998 Kinoshita ............................. 359/341
5,283,686    2/1994 Huber.                                                       5,861,981 * 1/1999 Jabr .......                            359/341
5,406,411    4/1995 Button et al..                                               5,880,866 * 3/1999 Stolen ......                           359/138
5,500,756    3/1996 Tsushima et al. ................... 359/174                  5,883,736 * 3/1999 Oshima et al. .                         359/341
5.530,583       6/1996 Uno et al..                                               5,898,714 * 4/1999 Morita et al. ............................ 372/6
5,541,766      7/1996    Mizrahi et al..                                         5,900,969   *    5/1999   Srivastava et al                359/341
5,557,442      9/1996    Huber ................................... 359/179       5,903,371   *    5/1999   Arecco et al. ..            ... 359/119
5,579,143     11/1996    Huber.                                                  5,963,361   *   10/1999   Taylor et al.               ... 359/337
5,636,301      6/1997    O'Sullivan et al..                                      5,986,799   *   11/1999   Itou et al. .......             359/337
5,673,280      9/1997    Grubb et al. ............................. 372/3        6,038,356   *    3/2000   Kerfoot, III et al. ..           385/24
5,675,432     10/1997    Kosaka ................................. 359/341
5,696.615     12/1997 Alexander.                                             * cited by examiner
   Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 4 of 14


U.S. Patent       May 22, 2001     Sheet 1 of 5        US 6,236,487 B1
   Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 5 of 14


U.S. Patent       May 22, 2001     Sheet 2 of 5        US 6,236,487 B1
   Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 6 of 14


U.S. Patent           May 22, 2001   Sheet 3 of 5                  US 6,236,487 B1



    Amplitude v Wavelength                           Amplitude v Wavelength
     2O                                              20
   S 15                                              15
   E 10                                          E 10
      5                                      5 5
      O                                               O
                 Wavelength                                      Wavelength

                Fig. 4a                                       Fig. 4b

    Amplitude v Wavelength                           Amplitude v Wavelength

     20
   is 15                                         c
                                                      2O
                                                 is 15
   E 10
       5                                         E 10
      O                                          5 5
                 Wavelength                               O
            -                                                    Wavelength




    Amplitude v Wavelength                            Amplitude v Wavelength
     20
                                             c
     151O
      5
      O
                 Wavelength
                                                                 Wavelength
                Fig. 4e                                       Fig. 4f
   Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 7 of 14


U.S. Patent       May 22, 2001     Sheet 4 of 5        US 6,236,487 B1
      Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 8 of 14


U.S. Patent                   May 22, 2001        Sheet 5 of 5            US 6,236,487 B1




  VO                      (N
  - N                     CN


                      O
            Sh        -
            ro
                          O)
                      -
                          t



                                             sh
                                                         CN
                                                         CN
                                       O
                                       Cyn


                                         Sh




       Sh        CN
                                                        t                 N
        H                                                                 Sh
            N    CN


                                                                     O
 OO                   OY                                             Cy
 CN

                      :                                          S                 N

                 e                                                         S.-
       Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 9 of 14


                                                     US 6,236,487 B1
                              1                                                                      2
      OPTICAL COMMUNICATION CONTROL                                    1, EDFAS do not equally amplify each wavelength in the
                  SYSTEM                                               range. As a result, the relative performance of EDFAS in a
                                                                       transmission System varies depending upon the wavelengths
           CROSS-REFERENCE TO RELATED                                  used in the System.
                  APPLICATIONS                                           EDFA Variations (gain non-uniformities) can be mini
  Not Applicable                                                       mized by the judicious Selection of the wavelengths and
                                                                       amplifier powers used in a system. For example, WDM
      STATEMENT REGARDING FEDERALLY                                    Systems currently restrict the wavelengths used in the System
    SPONSORED RESEARCH OR DEVELOPMENT                                  to between 1540 nm and 1560 nm, which are comparably
                                                                       amplified by EDFAS. AS might be expected, restricting
  Not Applicable                                                       System designs to only those wavelengths that are compa
          BACKGROUND OF THE INVENTION                                  rably amplified by EDFAs severely limits the number of
                                                                       wavelengths, i.e., channels, that can be used to carry infor
   The present invention is directed generally to controlling          mation.
the transmission of information in communication Systems.         15
                                                                          The number of wavelengths in the system can be
More particularly, the invention relates to controlling optical        increased to Some extent, if only a Small number of ampli
Signal characteristics during transmission in information              fiers are used in the System. Wavelengths having differing
network, transmission and communication Systems and con                EDFA amplification characteristics can be used in those
trollers for use therein.                                              Systems, because the cumulative effect of highly amplified
   The continued development of digital technology has                 noise does not Swamp out lowly amplified Signals when only
provided electronic access to vast amounts of information.             a few amplifiers are used.
The increased access to information has fueled an increasing              In addition, the wavelength dependence of EDFAS is also
desire to quickly obtain and process the information. This             a function of the amplification power (gain) of the EDFA, as
desire has, in turn, placed ever increasing demands for faster    25
                                                                       further shown in FIG. 1. Thus, the amplification power of
and higher capacity electronic information processing                  each EDFA in the system generally must be restricted to
equipment (computers) and transmission networks and Sys                minimize amplification variations in the System. The ampli
tems linking the processing equipment (i.e., telephone lines,          fier power limitations, in turn, limit how far apart the EDFAS
cable television (CATV) systems, local, wide and metro                 can be spaced in a System, i.e., the Span length.
politan area networks (LAN, WAN, and MAN)).                               The WDM system size constraints imposed by EDFA
   In response to these demands, telecommunications com                wavelength variations have focused attention on providing
panies have turned to optical communication Systems to                 amplifier configurations that compensate for the variations
provide Substantially larger information transmission                  and provide more uniform gain for a larger band of wave
capacities than corresponding electrical Systems. Early opti           lengths. Various EDFA configurations have been proposed in
cal transmission Systems, known as Space division multiplex       35   the literature to minimize amplifier gain variations. For
(SDM) systems, transmitted one signal in a single wave                 example, see U.S. Pat. Nos. 5,406,766, 5,541,766, 5,557,
length per waveguide, i.e. fiber optic Strand. AS demand for           442, 5,636,301, and 5,696,615; Sugaya et al., Optical Ampli
transmission capacity further increased, multiple optical              fiers and Their Applications, Technical Digest OSA 1995 v.
Signals were transmitted in a Single wavelength by time                18, pp. 158-161/FC3-1; Jacobovitz-Veselka et al., Optical
division multiplexing (TDM) the various signals in a known        40   Amplifiers and Their Applications, Technical Digest OSA
Sequence onto a signal carrier wavelength.                             1995 v. 18, pp. 162–165/FC3-1; Masuda et al., OSA 1997,
  The continued growth in traditional communications SyS               pp. 40-3/MC3-1, Park et al., Electronics Letters, Mar. 5,
tems and the emergence of the Internet as a means for                  1998, Vol. 34, No. 5, Online No. 1998.0346; and, Dunget al.,
accessing data has further accelerated the demand for higher           Electronics Letters, Mar. 19, 1998, V. 34, n. 6, Online No.
Speed access to information. Telecommunications compa             45
                                                                       19980446.
nies have looked to wavelength division multiplexing                      The above referenced gain flattened EDFA configurations
(WDM) to further increase the capacity of their existing               generally attempt to flatten the amplifier gain profile to
optical systems. In WDM transmission systems, pluralities              within an approximately 1 dB range over a range of wave
of distinct TDM or SDM information signals are carried                 lengths and/or amplification powers as the Signal exits the
using different optical wavelengths. The pluralities of infor     50   EDFA. The bandwidth of the amplifier is typically defined as
mation carrying wavelengths are combined into a multiple               the wavelength range over which there is a 3 dB variation in
wavelength optical Signal, which is transmitted in a single            the gain profile. The improved gain flattened amplifier
optical fiber. In this manner, WDM systems can increase the            characteristics provide Some improvement in the number of
transmission capacity of existing SDM/TDM systems by a                 amplifiers, amplifier power ranges, and Span lengths before
factor equal to the number of wavelengths used in the WDM         55   the Signal must be regenerated.
System.                                                                   While an improvement, the gain profile variations of the
   Optical WDM systems were not initially deployed, in                 various amplifier configurations nonetheless limit the num
part, because of the cost associated with providing electrical         ber of amplifiers that can be used in a WDM system prior to
Signal regeneration equipment for each wavelength through              Signal regeneration. In order to increase the number of
out the system. However, the development of the erbium            60   amplifiers used in these Systems, each amplifier must be
doped fiber optical amplifier (EDFA) eliminated the need for           more tightly controlled to minimize amplifier variations. A
electrical amplifiers and the associated costs in many                 System in which amplifier control complexity increases with
Systems, thereby gaining WDM communication Systems                     the number of amplifiers is clearly undesirable from both a
acceptance in the marketplace.                                         System management and a cost Standpoint.
   EDFAS can theoretically be used to amplify Signals in an       65      Thus, the present Systems do not provide an effective
amplification wavelength range Spanning from approxi                   method to overcome the inherent gain variation in EDFAS
mately 1500 nm and 1600 nm. However, as shown in FIG.                  and provide for continued growth and development of
        Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 10 of 14


                                                     US 6,236,487 B1
                               3                                                                       4
communication Systems. Accordingly, there is a need for                 ings for the purpose of illustrating present embodiments
optical System controllers that allow for increased network             only and not for purposes of limiting the Same.
capacity and flexibility. One aspect of which is to reduce the             As shown in FIGS. 2 and 3, the optical system 10 includes
limitations placed on the System by amplification compo                 optical processing nodes 11, Such as optical transmitters 12,
nents and provide for a more flexible, longer distance                  connected via optical fiber 14 through at least one signal
transmission System.                                                    varying device 16 to other optical processing nodes 11, Such
         BRIEF SUMMARY OF THE INVENTION                                 as optical receivers 18. A controller 20 is configured to
   The apparatuses and methods of the present invention                 detect and monitor any number of characteristics of optical
                                                                        Signals passing to the processing nodes. The detected char
address the above needs and concerns for improved control               acteristics are used by the controller 20 to provide feedback
over optical Systems. An optical transmission System of the             control over the Signal varying devices 16 via control lines
present invention includes one or more optical processing               22. The Signal varying devices 16 are controlled to vary the
nodes, at least one signal varying device and a controller              characteristics of the optical Signals passing through the
configured to control Said at least one signal varying device.          devices 16 to produce desired characteristics in the optical
The Signal varying device is positioned to vary an optical         15   Signal as it reaches the processing nodes 11. The controller
Signal which includes at least one wavelength passing to the            20 is generally configured to control the Signal characteris
optical processing nodes. The controller is configured to               tics over an optical link, which includes the optical trans
control the at least one signal varying device based on at              mission fiber 14 and at least one signal varying devices 16,
least one detected Signal characteristic to produce at least            extending between the processing nodes 11. The controller
one desired Signal characteristic at the optical processing             20 can also be used to control the Signal characteristics over
node.                                                                   multiple links, either Separately or collectively.
   In an embodiment, the optical processing nodes include at               The optical Signal passing between the processing nodes
least one optical Signal receiver and at least one optical              11 includes at least one information carrying wavelength. In
Signal transmitter, and the Signal varying devices include a            WDM systems, the optical signal will generally include a
plurality of optical amplifiers. The controller is configured to   25
                                                                        plurality of information carrying wavelengths. AS used
vary the amplifier properties in response to the Signal
characteristics, Such as Signal intensity, noise intensity, Sig         herein, the term “information” should be broadly construed
nal to noise ratio, etc., to produce an optical Signal having           to include any type of data, instructions, or signals that can
desired characteristics at the receiver. The Signals are gen            be optically transmitted.
erally detected and characterized as the Signals approach or               Transmitters 12 used in the system 10 generally include
reach the processing nodes. The amplifiers and other Signal             one or more modulated carrier wavelength Sources or
varying devices can be controlled in concert, in groups, or             emitters, Such as lasers. The transmitters 12 may also include
                                                                        narrow band incoherent Sources Such as described in U.S.
individually to vary the signal characteristics at the receiver
or other processing nodes, Such as add and/or drop ports,               Pat. No. 5, 191586 issued to Huber, or other suitable
Switches, splitters, combiners, and control points.                35   Sources. Receivers 18 used in the system 10 can include
   In this manner, the Signal varying devices, namely                   direct or indirect, e.g., coherent, detection receivers as are
amplifiers, attenuators, filters, and associated components,            known in the art. One skilled in the art will appreciate that
do not have to be as tightly controlled to ensure proper                the present invention generally can be used with transmitters
System performance. Instead, the present invention manages              12 and receivers 18 currently used in optical communication
the overall variation of the Signal varying devices in the         40
                                                                        Systems.
System to provide a control System that requires Substan                   Controllers 20 are used to control the Signal varying
tially less oversight of each individual Signal varying device.         devices 16 either collectively, in groups, or individually as
   Accordingly, the present invention addresses the afore               required in the system 10. The complexity of the controller
mentioned problems and provides apparatuses and methods                 20 overseeing the operation of the system 10 will depend, in
to increase the performance and control of optical commu           45   part, upon the extent of individual control exerted over the
nication Systems. These advantages and others will become               individual signal varying devices 16. For example, the
apparent from the following detailed description.                       control Scheme can be simplified by operating the Signal
                                                                        varying devices 16 in concert to achieve desired character
        BRIEF DESCRIPTION OF THE DRAWINGS                               istics in the Signal arriving at a processing node.
   Embodiments of the present invention will now be                50      The system 10 can include one or more additional pro
described, by way of example only, with reference to the                cessing nodes 11 in the form an intermediate processing
accompanying Figures wherein like members bear like                     node 24 between the terminal processing nodes, 12 and 18,
reference numerals and wherein:                                         as shown in FIG. 3. The intermediate processing node 24 can
   FIG. 1 shows typical gain flattened EDFA characteristics             be add and/or drop ports, Switches, Signal distributors and
Versus wavelength for various amplification powers,                55   combiners, control points (“A” in FIG. 3), or other signal
   FIGS. 2-3 are optical communication systems of the                   processing devices. The intermediate processing nodes may
present invention;                                                      include Single wavelength or multiple wavelength proceSS
  FIGS. 4(a f) show Schematic variations in optical signal              ing nodes, Such as described in the assignee's copending
intensity as the optical Signal passes through the System;              application filed herewith entitled “Optical Communication
and,                                                               60   System”, Docket No. NTI980717OCS U.S. Ser. No. 09/119,
   FIGS. 5-13 are signal varying devices for use in the                 562, which is incorporated herein by reference.
present invention.                                                        The intermediate node 24 is shown in FIG. 3 connected to
           DETAILED DESCRIPTION OF THE
                                                                        a terminal processing node including a receiver 18 and a
                   INVENTION
                                                                        transmitter 12. The intermediate processing node 24 can also
                                                                   65   be connected to another intermediate processing node or to
   The operation of optical systems 10 of the present inven             a terminal processing node, which may include transmitters
tion will be described generally with reference to the draw             and/or receivers. The control points Acan be included in the
      Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 11 of 14


                                                      US 6,236,487 B1
                              S                                                                         6
transmission system 10 to provide additional control over                until the System variance is within the control variance. For
the wavelength characteristics in the System 10 and may also             example, in an embodiment in which the Signal varying
correspond to locations at which additional functions Such as            device includes Raman and erbium amplifiers, the optical
gain equalization or wavelength filtering can be performed.              energy, i.e., pump power, Supplied to the amplifiers can be
   In FIG. 3, a plurality of signal varying devices 16 are               controlled to vary the output power of the amplifier to
provided between the intermediate processing node 24 and                 achieve the desired characteristics at the optical processing
one of the receivers 18. One skilled in the art will appreciate          node. In addition, the Raman or erbium fiber Sections can
                                                                         also serve as variable attenuators in which the loSS of the
that any number of Signal varying devices 16 can be pro                  Sections is controlled by varying the pump power Supplied
Vided between the processing nodes depending upon the                    to the Raman or erbium fiber sections.
requirements of the System.                                                 The controller 20 can be used to control the optical signal
   The interaction of the controller 20 with the signal vary             characteristics by varying the performance of one or more of
ing devices 16 can be generally described with reference to              the Signal varying devices 16 individually, in groups, or
FIGS. 4(a-e). FIG. 4(a) depicts an optical signal intensity              collectively. The control System complexity, Stability, and
profile Versus wavelength for a Signal prior to entering a          15
                                                                         range of applicability will invariably depend upon the man
Signal varying device 16. A flat intensity profile is shown in           ner in which the Signal varying devices 16 are operated.
FIG. 4(a) to facilitate explanation of the controller 20. If a              For example, consider an embodiment in which only one
Signal varying device 16 is operated as an amplifier accord              out of N Signal varying devices in a link is being controlled
ing to gain curve (a) shown in FIG. 1, then the signal of FIG.           by the controller 20. The controller 20 will most likely have
4(a) will emerge from the signal varying device 10 having                to vary the one signal varying device over a wide range to
an intensity profile similar to that shown in FIG. 4(b). As the          compensate for uncontrolled variations in the N-1 indepen
optical Signal proceeds though the fiber 14, it incurs fiber             dent Signal varying devices. In contrast, if all the Signal
losses and may develop an intensity profile Similar to FIG.              varying devices in the link are individually controlled, the
4(c) as it enters a Subsequent signal varying device 16. If a            controller 20 can vary the performance of any combination
Subsequent Signal varying device 16 is operated as an                    of Signal varying devices to produce a change in the optical
amplifier having a gain profile similar to curve (b) in FIG.        25   Signal characteristics. However, the number of possible
1, then the optical Signal will emerge from the Subsequent               control combinations may require more complex control
Signal varying device 16 having an intensity profile Similar             Schemes and could lead to System instability and slower
                                                                         response times.
to FIG. 4(d).                                                               In contrast, when all of the Signal varying devices 16 in
   The optical signal of FIG. 4(d) can be further propagated             the link are controlled in concert by the controller 20, the
through the fiber 14 and additional signal varying devices 16            link can be controlled with a leSS complex control Scheme.
incurring further fiber losses and gain profile variations. AS           This is because the possible control combinations have been
the optical signal enters a signal varying device 16 preceding           decreased and variations in the System can be averaged over
an optical processing node, it may have a profile Similar to             all of the Signal varying devices 16 in the link. Also, the link
FIG. 4(e). If the signal varying device 16 preceding the            35   Stability is improved because the Signal varying device
optical processing node is operated having a gain profile                performance is varied continuously along the link. AS Such,
similar to curve (c) in FIG. 1, then the optical signal will             the probability that any given Signal varying device will
emerge from the preceding Signal varying device and reach                have to be grossly adjusted will be reduced, thereby improv
the processing node having a Substantially uniform gain                  ing the response time of the link.
profile similar to that shown in FIG. 4(f).                         40      Individual control over the Signal varying devices can be
  The control of each Signal varying device is based on the              useful for facilitating initialization during manufacturing
profile at the optical processing node (FIG. 4(f)) and not               and installation, and resetting and fine tuning of the Signal
based on the profile at each Signal varying device along the             varying devices 16 during operation. The Signal varying
link as in the prior art. While the example shown in FIGS.               devices 16 can also be controlled in groups, to provide
4(a-f) uses the Signal intensity and profile as the detected        45   additional control over different types of Signal varying
characteristics, other characteristics, Such as noise and Signal         devices 16 deployed in the system 10.
to noise ratio, and Statistical measures, Such maximum,                     FIGS. 5-13 show several embodiments of signal varying
minimum, averages, and distributions can be used to control              devices 16 containing various components that can be
the system 10.                                                           connected to the controller 20 via control line 22 in the
   In one aspect, the controller 20 is used to detect and           50   present invention. The embodiments shown in FIGS. 5-13
monitor the optical Signal as it approaches the optical                  are provided to facilitate the explanation of the control
processing node 11. In a Second aspect, the controller 20 is             Scheme, and not to limit, the present invention.
used to variably control the performance of the Signal                      The Signal varying devices 16 will often include an
varying devices 16 in the link to achieve the desired char               amplifier 26 in one or more Stages. The amplifier 26 can
acteristic at the processing node 11. The control function can      55   include concentrated, or lumped, and distributed EDFAS,
be performed by tapping off a portion of the optical Signal              Raman amplifiers, other optical amplifiers, and combina
as it approaches or reaches a processing node and detecting              tions thereof that provide fixed or variable gain. Optical
the optical Signal characteristics, Such as with an optical              power can be Supplied to the optical amplifiers 26 by either
Spectrum analyzer. The detected Signal characteristics are               locally or remotely pumping the amplifiers 26 to Supply
compared to either absolute or relative reference                   60   optical energy. In addition, the Signal varying devices 16 can
characteristics, Such as the desired wavelength characteristic           incorporate various gain flattening configurations Such as
profiles. The comparison yields a System variance that is                those discussed in the background Section. While the present
compared to a control variance. If the System variance is                invention does not require that each Signal varying device 16
within the control variance, the controller 20 does not vary             operate with a uniform gain profile, amplifier configurations
the Settings of the Signal varying devices 16 in the link. If the   65   that provide improved gain profile flatness will tend to
System variance is outside the control variance, the control             increase the Stability, flexibility, and Overall performance of
ler 20 will vary the settings of the signal varying devices 16           the system 10.
       Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 12 of 14


                                                      US 6,236,487 B1
                                7                                                                       8
   The Signal varying device 16 can also include other Signal               As shown in FIGS. 9-11, the signal varying device 16 can
varying components, Such as attenuators 28, and filters 30.              be embodied Solely as attenuators, amplifiers, and filters,
The filters 30 can be Mach-Zehnder, Fabry-Perot or dichroic              respectively. Each of the devices being controlled by the
filters, fixed or tunable Bragg gratings, or other filters as may        controller 20 to vary the optical Signal characteristics. In
be required in system 10. The filters 30 may be used in                  FIG. 12, an amplifier 26 is operated in combination with the
combination with directional couplers and/or circulators to              filter 30 to vary the characteristics of the optical signal being
vary the signal, such as described in U.S. Pat. Nos. 5,007,              delivered into the fiber 14.
705, 5,283,686 and 5,579,143. Signal varying devices that                   In Some instances, it may be desirable to couple the
are useful in the present invention are described in the                 intermediate processing node 24 with the Signal varying
assignee's copending application filed here with entitled                device 16 as shown in FIG. 13. This configuration provides
“Optical Signal Varying Device', Docket No.                              for monitoring and control the Signal characteristics imme
NTI980717OSVD, U.S. Ser. No. 09/119,556 which is incor                   diately before and after the Signal has been processed in the
porated herein by reference.                                             intermediate processing node 24.
                                                                            In the operation of the system 10, the controller 20
   In FIGS. 5-9, a variable attenuator 28 is provided in the             provides for dynamic control over the Signal varying devices
Signal varying device 16 and connected via the control line         15
                                                                         to compensate for variations in the System 10. Typical
22 to the controller 20. In the FIG. 5 configuration, the                System variations include the number of wavelengths/
variable attenuator 28 is used to vary the optical Signal                channels being used in the System, Signal processing occur
intensity after the optical Signal passes through the amplifier          ring at the processing nodes, environmental conditions, and
26 and filter 30. The optical signal emerging from the                   replacement or degradation of System components.
variable attenuator 28 has a signal intensity profile verSuS                In the present invention, Signal varying devices 16 can be
wavelength that was produced by the preceding amplifier                  roughly calibrated prior to insertion into the system 10. After
26, but the wavelength intensities are reduced via the                   insertion into the System 10, the Signal varying devices 16
attenuator 28 to a level set by the controller 20.                       can be dynamically adjusted to provide the amplification
   Also in the FIG. 5 configuration, an amplifier controller             power and Signal profile characteristics required in the
32 provides feedback control over the output power of the           25   system 10.
Signal varying device 16, typically by varying the pump                     Unlike prior art Systems, the present invention can pro
power supplied to the devices 16 by an amplifier pump 34.                vide for increased stability as the length of the system 10 is
In operation, the amplifier controller 32 is used in conjunc             increased. The increased Stability is possible because the
tion with the controller 20 to vary the optical power Supplied           System performance can be averaged over a larger number
to the amplifier 26 as part of the overall control of the signal         of Signal varying devices between optical processing nodes.
varying device 16.                                                       Thus, the addition of Signal varying devices 16 to the System
                                                                         10, while adding loss to the system 10, can actually provide
   In the FIG. 6 configuration, the amplifier controller 32 can          additional System stability.
also be set, either by the controller 20 or otherwise, to                   Those of ordinary skill in the art will appreciate that
deliver the optical Signal at a predetermined intensity as it       35   numerous modifications and variations that can be made to
exits the signal varying device 16 into the fiber 14. The                Specific aspects of the present invention without departing
amplifier controller 32 Set point is generally determined by             from the Scope of the present invention. It is intended that
the power necessary to overcome the loss in the fiber 14 and             the foregoing Specification and the following claims cover
to provide a signal having a predetermined power at the next             Such modifications and variations.
Signal varying device 16 or processing node 11.                     40     What is claimed is:
   In the embodiment shown in FIG. 6, an additional ampli                   1. An optical transmission System comprising:
fier configuration 26 is provided between the attenuator 28                 at least one optical processing node,
and the amplifier controller 32 to provide additional flex                  at least one signal varying device including a concentrated
ibility in controlling the optical signal characteristics. AS                  amplifier remotely positioned from Said at least one
previously Stated, the amplifiers 26 shown in the drawings          45         optical processing node to vary an optical Signal pass
can be Single or multiple Stage EDFAS, Raman amplifiers,                       ing to Said at least one optical processing node, and,
and/or other gain flattening amplifier configurations, Such as              a controller configured to control Said at least one con
discussed in the background. In an embodiment, the Signal                      centrated amplifier to achieve a desired signal charac
varying device includes distributed and concentrated Raman                     teristic in the optical Signal when the optical Signal
sections followed by an Erbium doped fiber section and a            50         reaches Said at least one optical processing node.
gain flattening filter. The controller 20 can be used to vary               2. The optical transmission System of claim 1 wherein
the pump power Supplied to the Raman and erbium Sections                 Said controller controls Said at least one signal varying
to operate the fiber Sections as variable attenuators or                 device in response to at least one detected characteristic of
amplifiers as necessary to achieve the desired signal char               the optical Signal proximate to Said at least one optical
acteristics.                                                        55   processing node.
   The signal varying device in FIG. 7 provides for control                 3. The optical transmission system of claim 1 wherein
ling the intensity of the Signal using the attenuator 28                 Said at least one optical processing node includes at least one
preceding the amplifier 26. In this configuration the ampli              transmitter configured to optically transmit Said optical
fier may be preset to deliver a prescribed level of amplifi              Signal to at least one receiver and Said at least one signal
cation to the Signal. The attenuator 28 is operated to control      60   varying device is controlled to achieve Said desired signal
the input power to the amplifier 26 so that the signal will exit         characteristics in the optical Signal when the optical Signal
the amplifier 26 and pass through the filter into the fiber at           reaches Said at least one optical processing node.
a predetermined intensity.                                                  4. The optical transmission System of claim 1 wherein
   Similarly in FIG. 8, the amplifier 26 can be operated at a            Said at least one optical processing node includes at lease
predetermined amplification power. The attenuator 28 is             65   one of transmitters, receivers, add ports, drop ports, add/
then operated to deliver the optical signal into the fiber 14 at         drop ports, Switches, control points, and combinations
a predetermined intensity.                                               thereof.
      Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 13 of 14


                                                     US 6,236,487 B1
                                                                                                      10
   5. The optical transmission system of claim 1 wherein                   16. The optical transmission system of claim 14 wherein
Said at least one signal varying device further includes Signal         Said amplifier controller is positioned between Said variable
varying devices Selected from the group consisting of locally           attenuator and Said Second amplifier.
and remotely pumped, concentrated and distributed                          17. The optical transmission system of claim 1 wherein
amplifiers, attenuators, filters, and combinations thereof.             Said at least one optical processing node includes at least one
    6. The optical transmission System of claim 1 wherein               control point configured to provide gain equalization and
Said at least one Signal varying device includes a distributed          wavelength filtering.
Raman fiber Section in Series with Said concentrated optical               18. The optical transmission system of claim 1 wherein
amplifier which includes a concentrated Raman fiber                     Said at least one signal varying device includes:
Section, an erbium doped fiber Section and a gain flattening               an optical amplifier having a locally controllable output
filter, wherein each of said fiber sections is provided with                 power;
optical pump energy from at least one pump Source and Said
controller is configured to vary Said pump energy Supplied                 a variable attenuator further controlled by said controller
to each of Said fiber Sections to operate Said Sections as an                 to variably attenuate the optical Signal to achieve Said
attenuator, an amplifier, a loSSleSS fiber Section, and combi      15
                                                                              desired signal characteristic at Said at least one optical
nations thereof.                                                              processing node, and,
  7. The optical transmission system of claim 6 wherein                    an amplifier controller configured to locally control Said
said distributed Raman fiber section and said erbium fiber                    amplifier to produce a desired output power from Said
Section are operated as amplifiers by Said controller, and Said               amplifier.
controller is configured to operate Said concentrated Raman                19. The optical transmission system of claim 1 wherein,
fiber Section as an attenuator, an amplifier, a lossleSS fiber          Said optical Signal achieves Said desired Signal characteristic
Section, and combinations thereof.                                      after passing through Said at least one Signal varying device
  8. The optical transmission system of claim 1 wherein:                immediately preceding Said at least one processing node.
  Said optical Signal includes a plurality of information                  20. The optical transmission system of claim 1 wherein
     carrying wavelengths that can be characterized by             25   Said at least one signal varying device includes:
     detecting characteristics including Signal intensity,                 an optical amplifier;
     noise intensity, and Signal to noise ratio,                           a variable attenuator further controlled by said controller
  Said at least one signal varying device is controlled to vary               to variably attenuate the optical Signal to achieve Said
     Said detected characteristics of Said plurality of wave                  desired signal characteristic.
     lengths to achieve Said desired characteristic in Said                21. The optical transmission System of claim 1 wherein:
     plurality of wavelengths when said plurality of wave
     lengths reach Said at least one optical processing node.              Said at least one signal varying device is one of a plurality
  9. The optical transmission system of claim 8 wherein                       of Signal varying devices including a corresponding
Said detected characteristics include maximum, minimum,                       plurality of concentrated amplifiers remotely posi
and average values and distribution profiles.                                 tioned to vary an optical signal passing to Said at least
   10. The optical transmission system of claim 1 wherein
                                                                   35         One optical processing node, and,
Said controller provides for collectively controlling each of              Said controller being configured to collectively control
Said at least one signal varying devices.                                     Said plurality of concentrated amplifiers to achieve Said
   11. The optical transmission system of claim 1 wherein                     desired signal characteristic when said optical Signal
Said controller provides for individually controlling at least     40
                                                                              reaches Said at least one optical processing node.
one of Said at least one Signal varying devices.                           22. The optical transmission System of claim 21 wherein
   12. The optical transmission System of claim 1 wherein               Said optical Signal includes a plurality of wavelengths and
Said desired characteristic includes minimizing gain flatneSS           each of Said plurality of amplifiers is controlled to Substan
variations between Signal wavelengths in Said optical signal            tially minimize the gain variation in Said plurality of wave
having wavelength Signal intensities that are detectable by        45
                                                                        lengths at Said at least one optical processing node.
an optical receiver included in Said at least one optical                  23. The optical transmission system of claim 1 wherein
processing node.                                                        Said at least one signal characteristics are detected at a
   13. The optical transmission system of claim 1 wherein               control point remote from Said plurality of processing nodes
Said at least one Signal varying device includes Second                 and Said at least one signal varying device is controlled to
optical amplifiers Selected from the group consisting of           50
                                                                        produce an optical Signal having Said desired signal char
erbium doped fiber amplifiers, distributed Raman amplifiers,            acteristics at Said control point.
concentrated Raman amplifiers, and combinations thereof.                   24. An optical transmission System comprising:
   14. The optical transmission system of claim 1 wherein                  an optical transmitter for transmitting optical Signals,
Said at least one signal varying device includes:                          an optical receiver optically communicating with Said
   a first and a Second optical amplifier having controllable      55        transmitter;
     output powers,                                                       a plurality of Signal varying devices each including a
   an optical filter positioned between Said first and Said                 concentrated optical amplifier positioned to vary an
      Second amplifiers,                                                    optical signal passing from Said transmitter to Said
   a variable attenuator further controlled by said controller               receiver; and,
      to variably attenuate the optical Signal to achieve Said     60     at least one controller configured to control Said plurality
      desired signal characteristic at Said at least one optical             of concentrated optical amplifiers in response to at least
      processing node, and,                                                  one detected characteristic of the optical Signal to vary
   an amplifier controller configured to locally control the                 the optical Signal to have the at least one desired Signal
      output power of Said first and Said Second amplifiers.                 characteristic when the optical Signal reaches Said
   15. The optical transmission system of claim 14 wherein         65        receiver.
Said variable attenuator is positioned between said amplifier              25. The optical transmission System of claim 24 including
controller and Said Second amplifier.                                   at least one intermediate processing node Selected from the
      Case 6:20-cv-00484-ADA Document 1-2 Filed 06/02/20 Page 14 of 14


                                                     US 6,236,487 B1
                            11                                                                         12
group consisting of add ports, drop ports, Switches,                          Signal characteristic when the optical Signal reaches the
distributors, combiners, control points, and combinations                     optical processing node.
thereof in optical communication with Said transmitter and                 27. The method of claim 26, further comprising:
Said receiver; and,                                                        detecting characteristics of the optical Signal; and,
  Said at least one controller is further configured to control            comparing detected characteristics of the optical Signal to
    Said plurality of Signal varying devices to achieve Said                  the at least one desired characteristic, and wherein Said
     at least one desired signal characteristic at Said at least              controlling includes controlling the at least one signal
    one intermediate processing node.                                         varying device to vary the optical Signal until the
  26. A method of controlling an optical transmission SyS                     detected characteristics correspond to the desired char
tem comprising:                                                               acteristics when the optical Signal arrives at the pro
                                                                              cessing nodes.
  positioning at least one signal varying device including a               28. The method of claim 27, wherein said controlling
    concentrated optical amplifier remote from an optical               includes Selecting the at least one desired signal character
    processing node to vary an optical Signal passing to the            istic from the group consisting of Signal-to-noise ratio,
    optical processing node, and,                                  15   Signal intensity, noise intensity, and combinations thereof.
  controlling the at least one concentrated optical amplifier
    to vary the optical Signal to have at least one desired                                    k   k   k   k   k
